Edward L. /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 26, 2015

                                      No. 04-14-00483-CV

                                    Rowland MARTIN, Jr.,
                                          Appellant

                                                v.

                      Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
        On March 25, 2015, this court received appellant=s reply brief. The brief violates Rule 38
of the Texas Rules of Appellate Procedure in that it contains no index to authorities or citations
to the record, exceeds the word limit and contains improper certificate of service. While
substantial compliance with Rule 38 is sufficient, this court may require additional briefing or
make any other order necessary for satisfactory submission of the case. See TEX. R. APP. P.
38.9(a).

        It is therefore ORDERED that appellant file an amended brief correcting these
deficiencies. See id. The amended brief is due within seven days from the date of this order. If
an amended brief is not timely filed, this court may prohibit the filing of another and proceed
without the brief, or if the amended brief is not compliant with Rule 38, this court may strike
brief and proceed without further filing. See TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court